DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/29/2021 has been entered. Claim(s) 1-8 is/are pending in the application. 
Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2020.
Examiner’s Note
The following hardness conversion table was used for to go from Rockwell (A,C,D) to a Vicker’s Hardness (10 kg). 

    PNG
    media_image1.png
    1203
    800
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US3410732).
Regarding Claim 1, Smith teaches a composition (Col. 1, Lines 62-70) that reads on or overlaps with the claimed range:

Element
Claimed Range (%wt.)
Prior Art Range (%wt.)
Mo and/or W
30-50
14-30
Cr
5-15
6-12

0.05-0.3
0.1-4
Mn
0-35
0
V
0-20
0
Fe
0-15
0
Co
Bal.
Bal.


In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 2, Smith teaches the composition further optionally contains up to 2% Mn, and up to 10% Fe (Claim 6), reading on the theca limed ranges of at least one or two or more selected from 0-15% Fe and 0-35% Mn.   
Regarding Claims 3-4, applicant claims an alloy powder that when sintered has a Vickers hardness of 100 Hv or greater compared to the hardness of the powder before an ageing treatment; and that the powder has a hardness of 500 Hv or greater as a result of said ageing treatment. Smith teaches Example in Table I have a total range of Ra (Rockwell A Hardness) of 69-80 (Table 1). This is equivalent to a Vickers Hardness or HV of 382-653. This value is obtained only by casting (Col. 4, Lines 60-75), so no hardening treatment was performed. However, since the claimed alloy powder is identical to the powder of the prior art, one of ordinary skill in the art would expect the alloy powder of the prior art to have an identical improvement as a result of a either treatment (sintering and See MPEP 2112.01(I)).

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisao et al. (JPS59211546A).
Regarding Claim 1, Hisao teaches a composition (Table 1 and Claim 1) that overlaps with on the claimed range:
Element
Claimed Range (%wt.)
Prior Art Range (%wt.)
Mo and/or W
25-50
4-55
Cr
5-15
5-35
Si
0.05-0.3
0.18-0.24
Mn
0-35
0
V
0-20
0
Fe
0-15
0
Co
Bal.
Bal.


Note: Si is taught as an optional alloying element in the range of 1-5% (Claim 2) but the inventive examples 1-4 in Table 1 contain Si in a range of 0.18-0.24, which is inferred to mean Si is present as an impurity in the inventive examples 1-4 and covered by Claim 1 of Hisao under the semi-closed language of “the balance being substantially Co”.
Regarding Claims 3-4, applicant claims an alloy powder that when sintered has a Vickers hardness of 100 Hv or greater compared to the hardness of the powder before an ageing treatment; and that the powder has a hardness of 500 Hv or greater as a result of said ageing treatment. However, since the claimed alloy powder is similar to the powder of the prior art, one of ordinary skill in the art would expect the alloy powder of the prior art to have an identical improvement as a result of a said treatment; under the expectation that identical products have the same properties (in this case, the same hardness). (See MPEP 2112.01(I)).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US20140271319A1).
Regarding Claims 1-2, Zheng teaches a composition (Claim 28) that overlaps with on the claimed range:
Element
Claimed Range (%wt.)
Prior Art Range (%wt.)
Mo and/or W
25-50
0-35 Mo, 0-35W
Cr
5-15
5-35
Si
0.05-0.3
0-5
Mn
0-35
0-2
V
0-20
0-5
Fe
0-15
0-25

Bal.
Bal.


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 3-4, applicant claims an alloy powder that when sintered has a Vickers hardness of 100 Hv or greater compared to the hardness of the powder before an ageing treatment; and that the powder has a hardness of 500 Hv or greater as a result of said ageing treatment. However, since the claimed alloy powder is similar to the powder of the prior art, one of ordinary skill in the art would expect the alloy powder of the prior art to have an identical improvement as a result of a said treatment; under the expectation that identical products have the same properties (in this case, the same hardness). (See MPEP 2112.01(I)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 

Regarding the Hsiao reference, while the previously used inventive example contained 0.1% C, which now falls outside of the claimed range with the use of “consisting” language, the Hsiao reference still teaches a broad recitation in Claim 1 where C is optional in a range of 1% or less, Cr, Mo, and W are present in ranges that overlap with the claimed ranges, and Si is taught in the inventive examples as an impurity in a range that reads on the claimed range.
Applicant’s arguments, see Page 5, filed 03/29/2021, with respect to Otobe reference have been fully considered and are persuasive.  The rejection of Claims 1-4 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736